Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-10 were previously determined to be allowable. As described is a previous Office Action, Pani et al. (U.S. 2014/0114746, hereinafter “Pani”) teaches many aspects of the advertising campaign and prediction model as recited by claim 1, but does not teach selecting between a first statistical prediction model and a second statistical prediction model in response to similarity of a first content of a particular content item and second content of a content item clone as recited by claim 1. Wei and Motohashi also do not teach these limitations. Looney et al. (U.S. 2006/0074769) teaches an advertising campaign that generates a predictive model personalized to a user, but does not clone content items or select a predictive model for a clone. Ronen et al. (U.S. 2015/0073931) teaches a recommender system that finds similarities of content items and presents them to an administrator for selection, but does not appear to apply a predictive model to similar content items. Park et al. (U.S. 2011/0112981) teaches constructing profiles of users and content items to serve advertisements to the users, but does not apply an existing predictive model to a new content item. And Agarwal, Deepak, et al. (“Laser: A scalable response prediction platform for online advertising.” Proceedings of the 7th ACM international conference on Web search and data mining. 2014) teaches scalable response prediction for online advertising that reuses data across advertising campaigns, but does not make clones of content items or use existing prediction models for clones.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125